Citation Nr: 9927980	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-18 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to an increased evaluation for residuals of a 
right shoulder sprain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied service connection 
for a left knee injury, continued a noncompensable evaluation 
for residuals of a right shoulder sprain, and denied service 
connection for a right wrist condition.  The veteran appealed 
all three issues but, during his June 1996 RO hearing, he 
withdrew the issue of service connection for a right wrist 
condition from the appellate process.  By a rating decision 
dated November 1996, the RO increased the veteran's 
evaluation for residuals of a right shoulder sprain to 20 
percent, effective from February 16, 1995 (date of receipt of 
claim).  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's left knee disorder and his period of active 
duty service.

2.  The veteran's right shoulder sprain is manifested by pain 
and some limitation of motion, but the arm is not limited to 
less than the shoulder.





CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a left knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right shoulder sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40-4.46, 4.71a, Diagnostic Code 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for left knee injury

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110, (West 
1991); 38 C.F.R. § 3.303 (1998).  The preliminary question 
before the Board is whether the veteran has presented a well 
grounded claim for service connection.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases, to include arthritis, which manifest to a 
compensable degree within one year of service.  38 C.F.R. §§ 
3.307, 3.309.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service medical records show that the veteran was involved in 
a motorcycle accident in April 1945 in which he suffered a 
contusion of the right thigh and an abrasion to the left 
knee.  It was noted that the knee became infected which 
improved and subsided that same month.  There is no evidence 
of further treatment for residuals of a left knee injury.  
The veteran's separation examination dated February 1946 was 
negative for any complaint, treatment, or diagnosis of a left 
knee disorder.

Post-service VA hospital records indicate that the veteran 
was treated from February 21, 1975 to February 28, 1975 for 
probable ligament and cartilage injury, left knee.  A March 
1995 VA examination diagnosed moderately severe left medial 
compartment degenerative disease, loose body.

During his June 1996 RO hearing, the veteran testified that 
he had no other trauma to his left knee between his service 
motorcycle accident until 1975 when he jumped off a horse and 
hurt his knee and again in 1975 when pushing a car and his 
knee came out of joint.

The evidence clearly establishes that the veteran currently 
has a left knee disorder.  However, there is no medical 
evidence of a nexus between the veteran's left knee disorder 
and his period of active duty service.  Although the veteran 
was treated for a left knee abrasion with infection while in 
service which resolved, there is no post-service evidence of 
a left knee disorder until February 1975 when the veteran 
fell off a horse and was treated for ligament and cartilage 
injury.  Medical evidence indicates that the veteran 
currently has degenerative changes in his left knee; however, 
there is no medical evidence that arthritis of the left knee 
manifested to a compensable degree within one year of 
discharge from service.  Given the fact that there was one 
incident of a left knee abrasion with infection which 
resolved with no post-service medical evidence of a left knee 
disorder for many years after service, the Board is compelled 
to conclude that there is no competent evidence to link his 
current knee disorder to his military service.  Without 
medical evidence of such a nexus, the Board must find that 
the veteran's claim is not well-grounded.

The Board emphasizes here that it cannot rely solely on the 
statements of the veteran because evidence of a medical nexus 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet. App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Because the veteran has failed to meet his 
initial burden of submitting evidence of a well-grounded 
claim for service connection, the VA is under no duty to 
assist him in developing the facts pertinent to his claim.  
See Epps, 126 F.3d at 1468.  As the Board is not aware of the 
existence of additional evidence that might well ground the 
veteran's claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.



II.  Increased rating for residuals of a right shoulder 
sprain

The veteran contends, in essence, that his service-connected 
residuals of a right shoulder sprain are more disabling than 
currently evaluated. 

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes a VA examination and June 1996 RO hearing 
transcript.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.
In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995). 

The veteran sustained an injury to his right shoulder in 
service, and service connection was established 
(noncompensable) for right shoulder sprain, healed, by a 
rating decision dated December 1947 effective February 1946.  
By a rating decision dated November 1996 the RO increased the 
veteran's evaluation for residuals of a right shoulder sprain 
to 20 percent under 38 C.F.R. §§ 3.102 and 4.71a, Diagnostic 
Code 5201.  

The veteran was afforded a VA examination in March 1995.  The 
examination showed tenderness to palpation over both the 
anterior infraspinatus as well as the posterior rotator cuff 
muscles.  He had trigger points at the entire bony clavicle 
as well as the acromion on the right side as compared to the 
left and deltoid atrophy as compared to the left side.  There 
was no scapular winging.  Range of motion was forward flexion 
to 90 degrees, active abduction to 80 degrees; the examiner 
noted that passively he was able to get the veteran up to 170 
degrees which was equal to the left side.  External rotation 
to 50 degrees, and was able to internally rotate to T8 on the 
right.  A positive impingement sign, marked external rotation 
weakness on both sides, and bilateral forward flexion 
weakness were noted.  Neurologically the veteran's deltoids, 
biceps, and triceps were noted to be 5/5.  The impression was 
suspicion of some severe deconditioning of the entire body, 
with the right upper extremity being more involved than the 
left and probable degenerative rotator cuff on the right 
side.

During his June 1996 RO hearing, the veteran testified to 
pain in his right shoulder which increased with certain 
movements.  The veteran indicated that he had no spasms and 
stated that his right side was weaker than his left.

The RO has rated the veteran under Diagnostic Code 5201, 
which refers to limitation of motion of the arm.  Under this 
code a 20 percent evaluation is warranted for limitation of 
motion of either arm to shoulder level.  A 20 percent rating 
is also warranted for limitation of motion of the nondominant 
arm to midway between side and shoulder level.  A 30 percent 
evaluation is warranted for limitation of motion of the 
dominant arm midway between side and shoulder level.  A 30 
percent evaluation is also warranted for limitation of the 
nondominant arm to 25 degrees from the side and a 40 percent 
evaluation is warranted for limitation of motion of the 
dominant arm to 25 degrees from the side.  

The Board finds that the clinical findings of record do not 
reveal a right shoulder disability picture that warrants an 
evaluation in excess of the currently assigned 20 percent.  
The March 1995 VA examination showed range of motion of the 
right shoulder as follows: forward flexion to 90 degrees, 
active abduction to 80 degrees, passive abduction to 170 
degrees, external rotation to 50 degrees, and internal 
rotation to T8.  Full range of motion of the shoulder is 
measured from 0 degrees to 180 degrees in forward elevation 
(flexion), 0 degrees to 180 degrees in abduction, 0 degrees 
to 90 degrees in external rotation, and 0 degrees to 90 
degrees in internal rotation.  38 C.F.R. § 4.71, Plate I 
(1998).  There is no medical evidence of active range of 
motion limited to midway between the side and shoulder level 
which would warrant a 30 percent evaluation under Diagnostic 
Code 5201.

Consideration must be given to the potential application of 
various other provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5203 and 5200, however, whether or not they were raised 
by the veteran.  See Suttmann v. Brown, 5 Vet. App. 127, 133 
(1993); Schafrath v. Derwinski, 1 Vet. App. 589, 592-593 
(1991).

Diagnostic Code 5203, refers to dislocation of the scapula or 
nonunion of the scapula with loose movement.  The maximum 
evaluation under this code for dislocation is 20 percent and 
since the veteran is currently rated at 20 percent, this code 
is not for application.

The Court has held that under 38 C.F.R. §§ 4.40 and 4.45 
(1998), an increased evaluation may be assigned on the basis 
of additional range-of-motion loss due to  complaints of pain 
on use or during flare-ups or if there is additional range-
of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.   See DeLuca, at 8 Vet. App. 
204-206.  However, while the veteran complains of pain in his 
right shoulder, the Board does not find that such pain has 
resulted in functional disability in excess of that 
contemplated in the 20 percent evaluation assigned in the 
November 1996 rating decision on the basis of limitation of 
motion.  That is, there is no medical evidence to show that 
the veteran has right shoulder symptoms, including pain or 
weakness, which results in additional limitation of function, 
including limitation of motion, to a degree that would 
support a rating in excess of 20 percent under the rating 
schedule.

In reaching this decision, the Board has considered the 
benefit of the doubt rule; however, as the preponderance of 
the evidence is against the appellants' claim, such rule is 
not for application in this case.  38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied.

An evaluation in excess of 20 percent for residuals of a 
right shoulder sprain is denied.



_______________________________
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

